DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/510792 filed on July 12, 2019 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1- 20 are rejected under 103. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on October 24, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
The information disclosure statement (IDS) was submitted on September 4, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
The information disclosure statement (IDS) was submitted on December 2, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
The information disclosure statement (IDS) was submitted on March 24, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 7, 9, 10, 14, 15, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the request" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the quantity" in Line12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the quantity of the counting operation" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the database" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the database" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the predetermined portion of connections" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the next-lowest rank" in Line 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the request" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the quantity" in Line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the quantity of the counting operation" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the database" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the database" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the next-lowest rank" in Line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the next-to-lowest rank" in Line 16.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US Patent Application 2016/0164980) in view of Chen (US Patent Application 2018/0020027 A1) and further in view of Wang (US Patent Application 2014/0006846).

Claim 1, Kulkarni teaches a computer-implemented method of processing a connection request (View Kulkarni ¶ 2, 35; connection request), comprising: receiving database connection requests from a plurality of application servers and directing the database connection requests to a first database (View Kulkarni ¶ 9, 35; generate connection request for database); accessing metrics data including a wait time for each database connection request describing how long the request waited until being serviced by an open connection at a first database (View Kulkarni ¶ 81; connection delay time monitored); determining if at least one of the wait times occurring during a time interval exceeds a wait limit (View Kulkarni ¶ 13, 46, 50; timeout).



However, Chen teaches counting, during a time window comprising a series of intervals, a quantity of the intervals in which the wait limit was exceeded at least once (View Chen ¶ 51; timeout counter); determining that the first database is unhealthy if the quantity exceeds a predetermined count threshold during the time window (View Chen ¶ 51; connection attempt limit reached).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kulkarni with counting, during a time window comprising a series of intervals, a quantity of the intervals in which the wait limit was exceeded at least once; determining that the first database is unhealthy if the quantity exceeds a predetermined count threshold during the time window since it is known in the art that a wait time can be counted (View Chen ¶ 51).  Such modification would have allowed a database connection attempt to be monitored.

However, Wang teaches triggering at least one mitigating action if the first database is determined to be unhealthy (View Wang ¶ 22; primary database server failed/failover).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with triggering at least one mitigating action if the first database is determined to be unhealthy since it is known in the art that a database can be failed over (View Wang ¶ 22).  Such modification would have allowed a database to be failed over after a connection timeout.


Claim 10 is the system corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Wang further teaches the at least one mitigating action includes redirecting new connection requests to a second database (View Wang ¶ 22; failover to second database).

Claim 11 is the system corresponding to the method of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US Patent Application 2016/0164980) in view of Chen (US Patent Application 2018/0020027 A1) in view of Wang (US Patent Application 2014/0006846) and further in view of Zoltan (US Patent Application 2006/0004733).

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach at least one mitigating action includes notifying the plurality of application servers that the first database is unavailable for connection requests.

However, Zoltan teaches the at least one mitigating action includes notifying the plurality of application servers that the first database is unavailable for connection requests (View Zoltan ¶ 50; notify server that database is unavailable).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the at least one mitigating action includes notifying the plurality of application servers that the first database is unavailable for connection requests since it is known in the art that a database can be unavailable (View Zoltan ¶ 50).  Such modification would have allowed a server to be notified regarding an unavailable database causing a failover.

Claim 12 is the system corresponding to the method of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US Patent Application 2016/0164980) in view of Chen (US Patent .

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the time window is a fixed amount of intervals, the time window being refreshed at each new interval.

However, McClement teaches the time window is a fixed amount of intervals (View McClement ¶ 13, 76, 77; number of requests over fixed window of time), the time window being refreshed at each new interval (View McClement ¶ 89, 90; create new window of time).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the time window is a fixed amount of intervals, the time window being refreshed at each new interval since it is known in the art that connections can be sent during a fixed window of time (View McClement ¶ 89, 90).  Such modification would have allowed connection request can be sent during a window of time.

Claim 13 is the system corresponding to the method of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US Patent Application 2016/0164980) in view of Chen (US Patent Application 2018/0020027 A1) in view of Wang (US Patent Application 2014/0006846) and further in view of Sijelmassi (US Patent Application 2009/0177929).

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the metrics data further includes a volume of requests received by the first database per interval, and wherein intervals during which the volume of requests exceeds a volume threshold are excluded from the quantity of the counting operation.

However, Sigelmassi teaches the metrics data further includes a volume of requests received by the first database per interval (View Sijelmassi ¶ 26, 27; number of connections), and wherein intervals during which the volume of requests exceeds a volume threshold are excluded from the quantity of the counting operation (View Sijelmassi ¶ 26, 27; number of connections meets connection threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with metrics data further includes a volume of requests received by the first database per interval, and wherein intervals during which the volume of requests exceeds a volume threshold are excluded from the quantity of the counting operation since it is known in the art that a predetermined number of connections can be sent (View Sijelmassi ¶ 26, 27).  Such modification 

Claim 14 is the system corresponding to the method of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim(s) 6, 7, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US Patent Application 2016/0164980) in view of Chen (US Patent Application 2018/0020027 A1) in view of Wang (US Patent Application 2014/0006846) in view of Nikolayev (US Patent Application 2006/0090004) and further in view of Roy (US Patent Application 2010/0332556).


Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach periodically checking at least one performance parameter of the first database to determine if the database is healthy and, if the database is determined to be healthy, allowing a predetermined portion of connection requests from the plurality of application servers to connect to the first database, while causing a remainder of the requests to wait a predetermined delay period before connecting those requests to the first database.

However, Roy teaches periodically checking at least one performance parameter of the first database to determine if the database is healthy (View Roy ¶ 7; intelligent routing engine queries database); while causing a remainder of the requests to wait a predetermined delay period before connecting those requests to the first database (View Roy ¶ 7, 8, 31; delay further attempts).


It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with periodically checking at least one performance parameter of the first database to determine if the database is healthy; while causing a remainder of the requests to wait a predetermined delay period before connecting those requests to the first database since it is known in the art that a database health check can be performed (View Roy ¶ 7).  Such modification would have allowed the performance of the database can be checked.

However, Nikolayev teaches if the database is determined to be healthy, allowing a predetermined portion of connection requests from the plurality of application servers to connect to the first database (View Nikolayev ¶ 12, 29, 41; predetermined number of requests). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with if the database is determined to be healthy, allowing a predetermined portion of connection requests from the plurality of application servers to connect to the first database since it is known in the art that only a predetermined number of connections can be accommodated (View Nikolayev ¶ 12, 29, 41).  Such modification would have allowed a set number of connections to be accommodated while the other connections are delayed.

Claim 15 is the system corresponding to the method of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 6.  Nikolayev further teaches the predetermined portion of connections allowed to connect is about 15%, and the predetermined delay period is about 10 seconds (View Nikolayev ¶ 12, 29, 41; throttle connections).

Claim 16 is the system corresponding to the method of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US Patent Application 2016/0164980) in view of Chen (US Patent Application 2018/0020027 A1) in view of Wang (US Patent Application 2014/0006846) in view of Nikolayev (US Patent Application 2006/0090004) in view of Roy (US Patent Application 2010/0332556) and further in view of Banga (US Patent 7,426,576).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 6.  The combination of teachings above do not explicitly teach the performance parameter 

However, Banga teaches the performance parameter includes the wait time for at least one dummy connection request (View Banga Fig. 5; Fig. 6, Col. 10; Lines 42-53; col. 10 Line 65-Col. 11 Line 11; dummy request), and wherein the first database is determined to be healthy if the wait time does not exceed the wait limit (View Banga Fig. 5; Fig. 6, Col. 10; Lines 42-53; col. 10 Line 65-Col. 11 Line 11;  DNS server alive).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the performance parameter includes the wait time for at least one dummy connection request, and wherein the first database is determined to be healthy if the wait time does not exceed the wait limit since it is known in the art that a dummy request can be sent (View Banga Fig. 5; Fig. 6, Col. 10; Lines 42-53; col. 10 Line 65-Col. 11 Line 11).  Such modification would have allowed a dummy request to be sent to determine a wait time.

Claim 17 is the system corresponding to the method of Claim 8 and is therefore rejected under the same reasons set forth in the rejection of Claim 8.

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US Patent Application 2016/0164980) in view of Chen (US Patent .

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach each database connection request has one of a plurality of ranks, the plurality of ranks defining priority for maintaining the connection, the ranks at least including a lowest rank and a next-higher rank; the method further comprising: when the first database is determined to be unhealthy, designating a degree of unhealthiness based on one or more factors including by how much the quantity exceeds the predetermined count threshold during the time window, wherein the at least one mitigating actions includes: terminating connections assigned the lowest rank if the degree of unhealthiness exceeds a first shed threshold corresponding to the lowest rank; and terminating connections assigned to the next-higher rank if the degree of unhealthiness exceeds a second shed threshold corresponding to the next-lowest rank.

However, Suginaka teaches each database connection request has one of a plurality of ranks, the plurality of ranks defining priority for maintaining the connection, the ranks at least including a lowest rank and a next-higher rank (View Suginaka ¶ 10, 11; prioritized connection order); the method further comprising: when the first database is determined to be unhealthy, designating a degree of unhealthiness based on one or more factors including by how much the quantity exceeds the predetermined count threshold during the time window (View Suginaka ¶ 4, 44; threshold); wherein the at (View Suginaka ¶ 44; disable signal to terminal); and terminating connections assigned to the next-higher rank if the degree of unhealthiness exceeds a second shed threshold corresponding to the next-lowest rank (View Suginaka ¶ 44; disable signal to terminal).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with each database connection request has one of a plurality of ranks, the plurality of ranks defining priority for maintaining the connection, the ranks at least including a lowest rank and a next-higher rank; the method further comprising: when the first database is determined to be unhealthy, designating a degree of unhealthiness based on one or more factors including by how much the quantity exceeds the predetermined count threshold during the time window, wherein the at least one mitigating actions includes: terminating connections assigned the lowest rank if the degree of unhealthiness exceeds a first shed threshold corresponding to the lowest rank; and terminating connections assigned to the next-higher rank if the degree of unhealthiness exceeds a second shed threshold corresponding to the next-lowest rank since it is known in the art that connection requests can be prioritized (View Suginaka ¶ 44).  Such modification would have allowed connection request to be prioritized based on the health of the database.

.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US Patent Application 2016/0164980) in view of Suginaka (US Patent Application 2012/0210177) and further in view Chennen (US Patent Application 2020/0134069).

Claim 19, Kulkarni teaches a system comprising: one or more processors of a machine; and a memory storing instructions that, when executed by the one or more processors, cause the machine to operate a connection service operable to: receive connection requests from a plurality of application servers, the connection requests requesting connections to a database (View Kulkarni ¶ 2, 35; database connection request).

Kulkarni does explicitly teach each connection request having one of a plurality of ranks, the plurality of ranks reflecting a range of priority of maintaining a connection, the ranks at least including a lowest rank and a next-lowest rank; access metrics data relating to performance of the database; determine based on the metrics data if the database is decreasing in performance and designating a degree of unhealthiness based on a magnitude of the decrease; terminate connections assigned the lowest rank if the degree of unhealthiness exceeds a first shed threshold; and terminate connections assigned to the next-to-lowest rank if the degree of unhealthiness exceeds a second shed threshold.

However, Suginaka teaches each connection request having one of a plurality of ranks, the plurality of ranks reflecting a range of priority of maintaining a connection, the ranks at least including a lowest rank and a next-lowest rank (View Suginaka ¶ 10, 11; prioritized connection order); terminate connections assigned the lowest rank if the degree of unhealthiness exceeds a first shed threshold (View Suginaka ¶ 44; disable signal to terminal); and terminate connections assigned to the next-to-lowest rank if the degree of unhealthiness exceeds a second shed threshold (View Suginaka ¶ 44; disable signal to terminal).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kulkarni with each connection request having one of a plurality of ranks, the plurality of ranks reflecting a range of priority of maintaining a connection, the ranks at least including a lowest rank and a next-lowest rank; terminate connections assigned the lowest rank if the degree of unhealthiness exceeds a first shed threshold; and terminate connections assigned to the next-to-lowest rank if the degree of unhealthiness exceeds a second shed threshold since it is known in the art that connection requests can be prioritized (View Suginaka ¶ 44).  Such modification would have allowed connection request to be prioritized based on the health of the database.

However, Chennen teaches access metrics data relating to performance of the database (View Chennen ¶ 50, 61, 62; database performance metrics); determine based on the metrics data if the database is decreasing in performance and designating (View Chennen ¶ 50, 61, 62; performance lower than threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with access metrics data relating to performance of the database; determine based on the metrics data if the database is decreasing in performance and designating a degree of unhealthiness based on a magnitude of the decrease since it is known in the art that database performance can be determined (View Chennen ¶ 50, 61, 62).  Such modification would have allowed connection requests to be granted based on the health of the database.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US Patent Application 2016/0164980) in view of Suginaka (US Patent Application 2012/0210177) in view Chennen (US Patent Application 2020/0134069) and further in view Chen (US Patent Application 2018/0020027 A1).

Claim 20, most of the limitations of this claim has been noted in the rejection of Claim 19.  Kulkarni further teaches wherein the metrics data includes wait times describing how long requests waited until being serviced by an open connection at the database (View Kulkarni ¶ 81; connection delay time monitored); wherein the instructions further cause the machine to: determine if at least one of the wait times occurring during a time interval exceeds a wait limit (View Kulkarni ¶ 13, 46, 50; timeout time).

Chennen further teaches wherein designating a degree of unhealthiness is based at least in part on a volume of responses in which wait times exceed the wait limit during the time window (View Chennen ¶ 50, 61, 62; performance lower than threshold).

The combination of teachings above do not explicitly teach count, during a time window comprising a series of the time intervals, a quantity of the time intervals in which the wait limit was exceeded at least once; wherein to determine based on the metrics data if the database is decreasing in performance includes determining that the quantity exceeds the predetermined count threshold during the time window.

However, Chen teaches count, during a time window comprising a series of the time intervals, a quantity of the time intervals in which the wait limit was exceeded at least once (View Chen ¶ 51; timeout counter); wherein to determine based on the metrics data if the database is decreasing in performance includes determining that the quantity exceeds the predetermined count threshold during the time window (View Chen ¶ 51; connection attempt limit reached).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with count, during a time window comprising a series of the time intervals, a quantity of the time intervals in which the wait limit was exceeded at least once; wherein to determine based on the metrics data if the database is decreasing in performance includes determining that the quantity (View Chen ¶ 51).  Such modification would have allowed a database connection attempt to be monitored.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SARAI E BUTLER/Primary Examiner, Art Unit 2114